UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                    No. 19-2335


RHONDA KIRSCHMANN, and those similarly situated,

                  Plaintiff - Appellant,

            v.

STATE OF VIRGINIA; VIRGINIA DEPARTMENT OF SOCIAL SERVICES;
CHESAPEAKE DEPARTMENT OF CHILD PROTECTIVE SERVICES;
ELISE PUGH, Chesapeake CPS Worker; BEVERLY JACKSON, Chesapeake
CPS Worker; RACHQUEL GIBBONS-JACKSON, Chesapeake CPS Worker;
VICKIE HARALSON, Chesapeake CPS Director; WENDY HOLLAND,
Chesapeake CPS Worker; GAIL HEATH DAVIDSON, CPS Regional
Specialist; CHESAPEAKE JUVENILE AND DOMESTIC RELATIONS
DISTRICT COURT; JUDGE RUFUS BANKS, Chief Judge of the Chesapeake
Juvenile and Domestic Relations Court; JUDGE LARRY D. WILLIS, CHIEF
Judge in the Chesapeake Juvenile and Domestic Relations Court; JUDGE
EILEEN ANITA OLDS, Presiding Judge of the Chesapeake Juvenile and
Domestic Relations Court; ATTORNEY PETER IMBROGNO, Guardian Ad
Litem to PLAINTIFF L.D.K.; LEONARD BROWN, Chesapeake City
Attorney’s Office; DR. BRIAN K. WALD, Psy D. Parenting Capacity
Evaluator; JAMES RYAN DAVIDSON, L.P.C. Therapist; VIRGINIA
DEPARTMENT OF CRIMINAL JUSTICE SERVICES OFFICE OF
PROGRAMS, (Over CASA); CHESAPEAKE CASA PROGRAM; DARNELL
GADDIS, Chesapeake CASA Program Director; SAFIYA REYNOLDS,
CASA; CHESAPEAKE CIRCUIT (DE NOVO TRIAL) COURT; JUDGE
JOHN W. BROWN, Presiding Judge in the Chesapeake Circuit De Novo Trial
Court; JAMES SCHLIESSMANN, Assistant Attorney General; CORIE WOLF,
Assistant Attorney General; JUDGE MARJORIE TAYLOR ARRINGTON,
Presiding Judge of the Chesapeake Circuit De Novo Trial Court; ATTORNEY
MARC P. MESSIER, Criminal Defense attorney; LISA MALLORY, Criminal
Defense attorney; DOUGLAS WALTER, Criminal Defense attorney;
NORFOLK CIRCUIT COURT; JUDGE LOUIS A. SHERMAN, Presiding
Judge of the Norfolk Circuit Court; JUDGE JUNIUS P. FULTON, III, Chief
Judge of the Norfolk Circuit Court; HAMPTON POLICE DEPARTMENT;
CHESAPEAKE COMMONWEALTH ATTORNEY’S OFFICE; NANCY G.
PARR, Commonwealth’s Attorney for the City of Chesapeake; HAMPTON
COMMONWEALTH ATTORNEY’S OFFICE; ANTON A. BELL,
Commonwealth’s Attorney for the City of Hampton; THE COURT OF
APPEALS OF VIRGINIA; JUDGE WALTER S. FELTON, JR., CHIEF Judge
in the Court of Appeals of Virginia; JUDGE JAMES W. HALEY, JR., Panel
Judge of the Court of Appeals of Virginia; JUDGE SAM COLEMAN, Panel
Judge of the Court of Appeals of Virginia; JUDGE ROSEMARIE
ANNUNZIATA, Panel Judge of the Court of Appeals of Virginia; JUDGE
GLEN A. HUFF, Panel Judge of the Court of Appeals of Virginia; JUDGE
ROBERT P. FRANK, Panel Judge in the Court of Appeals of Virginia;
SUPREME COURT OF VIRGINIA; JUSTICE LEROY R. HASSELL, SR.,
CHIEF JUSTICE in the Supreme Court of Virginia; JUSTICE CYNTHIA D.
KINSER, CHIEF JUSTICE in the Supreme Court of Virginia; CHIEF JUSTICE
DONALD WAYNE LEMONS, CHIEF JUSTICE in the Supreme Court of
Virginia; JUSTICE SAMUEL BERNARD GOODWYN, En Banc Panel Justice
of the Supreme Court of Virginia; JUSTICE WILLIAM C. MIMS, En Banc
Panel Justice of the Supreme Court of Virginia; JUSTICE ELIZABETH A.
MCCLANAHAN, En Banc Panel Justice of the Supreme Court of Virginia;
JUSTICE CLEO E. POWELL, En Banc Panel Justice of the Supreme Court of
Virginia; JUSTICE D. ARTHUR KELSEY, En Banc Panel Justice of the
Supreme Court of Virginia; INTERIM JUSTICE JANE MARUM ROUSH, En
Banc Panel Justice of the Supreme Court of Virginia; HAMPTON CIRCUIT
COURT; JUDGE WILFORD TAYLOR, JR., CHIEF Judge in the Hampton
Circuit Court; JUDGE BONNIE L. BROWN, Presiding Judge of Hampton
Circuit Court,

                   Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Norfolk. Mark S. Davis, Chief District Judge. (2:18-cv-00600-MSD-DEM)


Submitted: April 14, 2020                                    Decided: April 16, 2020


Before WILKINSON, QUATTLEBAUM, and RUSHING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


                                         2
Rhonda Kirschmann, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                            3
PER CURIAM:

      Rhonda Kirschmann appeals the district court’s order denying relief on her civil

complaint. We have reviewed the record and find no reversible error. Accordingly, we

affirm for the reasons stated by the district court. Kirschmann v. Virginia, No. 2:18-cv-

00600-MSD-DEM (E.D. Va. Oct. 25, 2019). We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                              AFFIRMED




                                            4